Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 06/08/2022. 
The Applicant has amended independent claims 1, 18 and 20 and dependent claims 4 and 7. Claims 1-4, 7-20 have been examined and are pending. The Applicant’s remark and amendments to the claims were fully considered with the results that follow. 

Response to Amendment/Arguments
Rejection under 35 U.S.C. § 103: Claims 1-4, 7-9, and 15-20 were previously rejected under 35 U.S.C. 103 for obviousness based upon the combination of Wittke (U.S. Pub 2018/0310044), Kunkel (U.S. Pub 2014/0245354), and Thomas (U.S. Pub 2017/0094332). Claims 10-14 were previously rejected under 35 U.S.C. 103 for obviousness based upon the combination of Wittke, Kunkel, Thomas, and in further view of Loheide (U.S. Pub 2018/0343476).

Applicant: The cited prior art, specifically Thomas, does not disclose “responsive to at least the detecting that the MPD is in a content-selection mode presenting a VOD-service-selection menu that currently highlights for selection a second VOD service, causing the MPD to present a prompt for user approval for the MPD to present video content from the first VOD service,“ see Remarks page 9.

Examiner: Applicant’s arguments with respect to claims 1+ have been considered. The Examiner believes that the prior art still discloses the claims as written and submitted on 06/08/2022. The Examiner further believes that the Applicant is taking a narrower approach than what is written in the claimed language.
The amended claim is cited, in part, as:
“detecting, when the first VOD service is not in use at the MPD, that the MPD is in a content-selection modthat currently highlights for selection a second VOD service, responsive to at least the detecting, causing the MPD to present a prompt for user approval for the MPD to present video content from the first VOD service, and responsive to at least the user approval, causing the MPD to present the video content from the first VOD service.”
Thomas disclosure reveals that that the user is about to make a selection of a content provider in Fig. 9, item 902, with highlighting depicted in the image. The media guidance application may aggregate a list of media content of interest (i.e. regardless of content provider) to which the user does not have access to but will have access at a later date. In the numerous examples in Thomas, a message is displayed while browsing content from different providers. In paragraph 302, item 902 is an icon for application to access a particular content provider. When the icon is executed, the media guidance application may generate for display, a visual reminder indicating when a media asset of interest to the user will become available from different providers. For example, the media guidance application generates for display, a calendar, such as the calendar depicted on user equipment device 950, with a shaded square indicating the date on which the media asset of interest to the user will become available and also generating a message to request access to the content from within the message. In another embodiment, paragraph 100, the media guidance application may determine a value cost based between different providers that may have the same content of interest and selecting a particular provider may be of better benefit to the user in terms of cost. In the numerous embodiments of Thomas, it is disclosed that when a user is browsing through several  content providers (see 0155 and Fig. 9), the detection of browsing will trigger additional media guidance data to be displayed in response to the user selecting one of the navigational icons, wherein the message is a reminder to access another content provider with better benefit or a reminder to access another content provider at a particular date because it will have it sooner than the previous provider. The Examiner equates this as disclosing “detecting, when the first VOD service is not in use at the MPD, that the MPD is in a content-selection modthat currently highlights for selection a second VOD service, responsive to at least the detecting, causing the MPD to present a prompt for user approval for the MPD to present video content from the first VOD service, and responsive to at least the user approval, causing the MPD to present the video content from the first VOD service,”  as cited in claim 1.  Therefore, the rejection under this section remains. Claims 18 and 20 remain rejected under similar arguments above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittke (U.S. Patent Publication 2018/0310044), in view Kunkel (U.S. Patent Publication 2014/0245354), in further view of Thomas (U.S. Patent Publication U.S. 2017/0094332).

Regarding claims 1, 18, and 20, Wittke discloses:
a processing unit; non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations including: [0061] and Fig.1.
detecting, when the first VOD service is not in use at the MPD, that the MPD is in a content-selection modthat currently highlights for selection a second VOD service, (Figs. 1A-1D illustrates a content provider Netflix represented by a first icon and another content provider Amazon Video represented by a second icon. The icons may be a still or dynamic frames or a logo name representing each provider Both services are not in use yet since the viewer is just browsing; 0002).   
Wittke further discloses responsive to at least the user approval, causing the MPD to present the video content from the first VOD service. [0002] Netflix and Amazon awaiting selection by the user.
Wittke fails to explicitly disclose that the second VOD service is highlighted and responsive to at least the detecting, causing the MPD to present a prompt for user approval for the MPD to present video content from the first VOD service.
In analogous art, Kunkel discloses the second VOD service is highlighted. Figs. 6-9 MSNBC, CNN, and Disney are currently highlighted ,respectively, awaiting to be selected.
In analogous art, Thomas discloses responsive to at least the detecting, causing the MPD to present a prompt for user approval for the MPD to present video content from the first VOD service. Fig. 9, pars. 100, 155, 302.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine browsing of content, taught by Wittke, with the presenting of multiple streaming services and a highlighted service on a display, taught by Kunkel, and further combined with presenting a popup message for the user regarding another streaming service, as taught by Thomas, for the purpose of providing a method in which video assets are displayed and the actions enabled for particular video assets are defined by screen data transmitted to the user (Kunkel, abstract), and for the purpose of providing a media guidance application that adapts media content subscriptions according to the interests of the user. For example, the media guidance application may receive and process a plurality of streams of data from different sources to automatically determine content offerings, billing cycles, etc., in order to minimize overlaps in media content provided by different subscriptions, eliminate subscriptions that do not offer media content of interest to a user, and maximize the amount of media content of interest to a user during a subscription period (Thomas [0002]).

Regarding claim 2, Wittke-Kunkel-Thomas discloses,
wherein the first VOD service not being in use at the MPD comprises (i) the MPD not presenting any video content from the first VOD service and (ii) the MPD not presenting any content-selection menu of the first VOD service (Wittke [0002]  a logo name representing each provider may replace the still or dynamic frames of the video content, i.e. the logo is displayed rather than content while showing all streaming services. Both services are not in use yet since the viewer is just browsing).

Regarding claim 3, Wittke-Kunkel-Thomas discloses,
content-selection mode comprises detecting, based on machine analysis of video content presented by the MPD, that the MPD is in the content-selection mode. Wittke [0002] “Recently Watched”.

Regarding claim 4, Wittke-Kunkel-Thomas discloses, 
wherein detecting that the MPD is in the content-selection mode presenting the VOD-service-selection menu comprises detecting that the MPD is presenting, as the VOD-service-selection menu, a VOD-service- selection menu that includes, as menu items, a plurality of VOD services, for user selection of a VOD service from among the plurality of VOD services. Wittke, Figs. 1A-1D illustrates an interactive program guide with content provider Netflix represented by a first icon and another content provider Amazon Video represented by a second icon. The icons may be a still image or dynamic frames of a media asset preferred by the user, or simply a logo name representing the content provider [0004, 0007], which would show that the services are not in use; Kunkel, Figs. 5-9.

Regarding claim 7, Wittke-Kunkel-Thomas discloses,
wherein detecting that the MPD is in the content-selection mode comprises detecting that the MPD has just finished presenting a content item from the second VOD service, the content item being selected from the group consisting of a television program and a movie. Wittke [0070, 0087, 0095] the media guidance application monitors the users activity to personalize the programming recommendations to include current viewer data, i.e. based on what was just watched, in order for the icons with dynamic frames be updated.

Regarding claim 8, Wittke-Kunkel-Thomas discloses,
using template matching as a basis to detect that the video content presented by the MPD matches video content pre-associated with the MPD being in the content-selection mode. Wittke - The media guidance application identifies the media content received at the user’s device [0095] the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information; [0070-0071] This personalized experience may be created by allowing a user to input these customizations and/or by the media guidance application monitoring user activity to determine various user preferences.

Regarding claim 9, Wittke-Kunkel-Thomas discloses,
wherein detecting that the MPD is in the content-selection mode comprises detecting that the MPD has just powered on. Wittke’s control circuitry comprises memory storing instructions of the device may implement certain local commands and me be used to launch a boot up routine and or other instructions [0077]. Kunkel discloses [0010] A VRN client on the user equipment executes the screen data to provide a VRN application. VRN applications may be executed automatically when an end user equipment is powered on, executed automatically when a specific channel is tuned, accessed by a user from one or more menus of an interactive television application.

Regarding claim 15, Wittke-Kunkel-Thomas discloses,
responding to the detecting by notifying a network server of the detecting, wherein causing the MPD to present the prompt comprises receiving from the network server, in response to the notifying, a message to which the processing unit responds by causing the MPD to present the prompt. Thomas [0022, 0135, 0137].  

Regarding claim 16, Wittke-Kunkel-Thomas discloses,
wherein presenting the prompt for user approval for the MPD to present video content from the first VOD service comprises presenting a video-content overlay that sets forth a message prompting for the user approval for the MPD to present video content from the first VOD service Thomas discloses the media guidance application displays a popup message recommending a subscription to a first content provider that provides a greater value to the user and selectable options provided in the display screen as overlays [0202, 0208, 0209].  

Regarding claim 17, Wittke-Kunkel-Thomas discloses,
 	wherein the MPD comprises a television. Wittke [0062]; Thomas [0219].

Regarding claim 19, Wittke-Kunkel-Thomas discloses,
receiving the user approval in response to the presented prompt; and responsive to at least the received user approval, causing the MPD to present the video content from the first VOD service. Thomas [0248] the algorithm to recommend additional media content will begin based on a content provider recommendation. This may be done either directly or indirectly in response to a user action or input (e.g., from signals received by control circuitry from detection module or user input interface ). For example, the algorithm may begin directly in response to control circuitry 304 receiving signals from user input interface 310, or control circuitry 304 may prompt the user to confirm his or her input using a display (e.g., by generating a prompt to be displayed on display 312) prior to running the algorithm.  

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wittke (U.S. Patent Publication 2018/0310044), in view Kunkel (U.S. Patent Publication 2014/0245354), in further view of Thomas (U.S. Patent Publication U.S. 2017/0094332), in further view of Loheide (U.S. Patent Publication 2018/0343476).

Regarding claim 10, Wittke-Kunkel-Thomas discloses, 
based on the identifying, configuring the prompt for user approval for the MPD to present video content from the first VOD service to be a prompt for user approval for the MPD to present video content that is of the identified content type. See claim 1 above.  
Wittke-Kunkel-Thomas fails to explicitly disclose identifying, based on automatic content recognition (ACR) of content presented by one or more media presentation devices, a preference for a particular content type.
However, in an analogous art, Loheide discloses identifying, based on automatic content recognition (ACR) of content presented by one or more media presentation devices, a preference for a particular content type ([0020, 0051] the media device is equipped with automatic content recognition (ACR); [0033, 0054] The content/watermark/trigger recognizer may comprise suitable logic, circuitry, and interfaces that may be configured to identify trigger identifiers, inserted watermarks, or media content based on fingerprints at the client device).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Wittke-Kunkel-Thomas, to include automatic content recognition, as taught by Loheide, for the purpose of improving the measure of intent or interest of users to purchase products or services that are promoted through the promotional content while watching programming content (abstract).

Regarding claim 11, Wittke-Kunkel-Thomas-Loheide discloses, 
wherein the one or more media presentation devices is the MPD. (Wittke [0062] set-top-box, smart TV, mobile device, etc).  
 
Regarding claim 12, Wittke-Kunkel-Thomas-Loheide discloses,
wherein the MPD is associated with a user account, and wherein the one or more media presentation devices includes a plurality of media presentation devices associated with the user account. Wittke [0074] Users may access content and the media guidance application (and its display screens described above and below) from one or more of their user equipment devices. FIG. 4 shows; Thomas [0211] a user can be provided with a unified guidance application experience across the user's different user equipment devices.  

Regarding claim 13, Wittke-Kunkel-Thomas-Loheide discloses,
wherein identifying the preference for the particular content type comprises identifying the preference for the particular content type based on determining that the one or more media presentation devices have presented content of the particular content type. Wittke [0095] the media guidance data may include viewer data. The viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches (e.g., pay TV or free TV), mood, brain activity information, etc.).This data is used to identify content of interest to the user.

Regarding claim 14, Wittke-Kunkel-Thomas-Loheide discloses,
wherein identifying the preference for the particular content type comprises identifying the preference for the particular content type based on determining that the one or more media presentation devices have presented content of the particular content type at a particular time of day, and wherein configuring the prompt is further based on the detecting being at the particular time of day as well. Wittke [0095] the viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches (e.g., pay TV or free TV), mood, brain activity information, etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/             Examiner, Art Unit 2421                                                                                                                                                                                           /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421